Citation Nr: 1453787	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for status post-operative L5-S1 disc herniation.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for sciatica, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.  

This matter is on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   

The Veteran originally testified before the undersigned in April 2011.  A transcript of the hearing is of record.  

This case was first adjudicated by the Board in May 2012.  However, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. ("NOVA") v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the undersigned during the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  

In response, the Veteran requested that the Board vacate its May 2012 decision and to issue a new decision after being afforded the opportunity for a new hearing.  In June 2014, the Board vacated its May 2012 decision.  The Veteran was afforded a new hearing, also before the undersigned, in November 2014.  A transcript of this hearing is also of record.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred additional and permanent disability to his low back and left lower extremity as a result of April 2003 low back surgery at the Wichita VAMC, to include failure to remove a disc fragment.  Specifically, the Veteran asserts the following: at the time of his April 2003 surgery, he had a fragment of disc ventral to his S1 nerve root that VA failed to identify and remove.  This operation was prematurely terminated because he stopped breathing mid-surgery due to then-undiagnosed sleep apnea.  He was told that he would therefore require additional surgery in the near future.  However, he was subsequently told that no additional surgery was planned or contemplated.  He asserts, in part, that following his April 2003 surgery VA failed to obtain an MRI or other diagnostic imaging which would have revealed the presence of a disc fragment until February 2007, and that this failure resulted in additional injury to his low back and left lower extremity.  

The full medical history need not be repeated at this point.  Briefly stated, Beginning in March 2003 the Veteran sought treatment for severe low back pain at the VA Medical Center in Wichita, Kansas.  On April 15, 2003, the Veteran underwent a lumbar laminectomy of the left L5 lamina.  The operative report indicates in relevant part that the procedure revealed disc herniation and that several extruded fragments which were removed, and that the major portion of the herniated disc itself was removed.  The Veteran subsequently received additional VA treatment for low back pain, to include lumbar epidural steroid injections beginning in February 2004.  In August 2007, the Veteran underwent a left L5-S1 micro hemilaminectomy, discectomy, and excision of scar tissue. The surgical report notes the excision of considerable scar tissue, as well as removal of a small fragment of disc, ventral to the S1 nerve root.  The post-operative diagnosis was left L5-S1 herniated nucleus pulposis, scar tissue.  A few months thereafter, the Veteran returned with continued lower back pain.

In November 2014, during his second hearing before the Board, the Veteran argued, for the first time, that he was never asked to sign an informed consent document prior to surgery, and that he does not believe that he could have reasonably foreseen the complications he has experienced. 

In adjudicating cases concerning  38 U.S.C.A. § 1151, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id. 

Here, while there are generic consent forms included in the Veteran's electronic health summary, no signed consent forms are currently of record.  Instead, these electronic records state that for "patient signature, see hard copy chart."  Given that hard copy documents exist which may be more detailed regarding the April 2003 surgery, a remand is required for an attempt to obtain this and all other available evidence pertaining to both consent and the procedure itself.  

Following this development, another opinion should be obtained.  In this regard, the Board notes that a May 2008 VA medical opinion is of record, as well as a July 2009 VA neurological evaluation report and a December 2010 statement, from Dr. V.B.R., and a January 2012 opinion from a VA staff neurologist, Dr. M.S.


Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Wichita, Kansas, and request the hard copy chart any other documents relating to the surgical procedure performed on the Veteran by Dr. L.K. in April 2003.  The RO should acquire any other relevant documentation, such as the anesthesia chart and report, signed consent forms, and any other post-surgical documents that are available.  If no consent forms are obtained, the reasons for this should be documented in the claims files.

2.  Following the development discussed in the first paragraph of this remand, send the Veteran's claims file for review by an appropriate physician.  In the report, the physician should indicate that the Veteran's claims file has been reviewed.  

a)  The physician should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any additional low back disability, or sciatica of the left lower extremity, was either incurred or aggravated as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment in 2003. 

b)  The physician should specifically discuss the Veteran's argument that a disc fragment was left in his spine after his April 2003 surgery, and that VA failed treat such a fragment, to include by failing to perform additional surgery, and/or by failing to obtain MRI, CT, or other diagnostic imaging until 2007, and any other incidents or other occurrences deemed relevant to the foregoing. 

c)  The physician should discuss the April 2008 VA medical opinion, the statements from Dr. V.B.R., and the January 2012 VA opinion, with specific emphasis as to the standard of care provided by VA in the April 2003 surgery and thereafter, as it relates to the Veteran's low back and left lower extremity symptoms.

d)  Finally, the physician should discuss whether any additional disability found was due to an event not reasonably foreseeable.  

The complete rationale for all opinions expressed should be set forth in the examination report.  

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After undertaking this and any other development deemed appropriate, consider the issues on appeal in light of all information or evidence received, to include the issue of whether or not there was substantial compliance with the informed consent requirements at 38 C.F.R. § 17.32.  If either of the benefits sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



